DETAILED OFFICE ACTION

Applicant’s amendment filed on 12 August 2021 is acknowledged and entered.  Following the amendment, claims 48, 50, 56, and 58 are amended.    
Currently, claims 48-67 are pending, and claims 48-50, 52-60 and 65 are under consideration. Claims 51, 61-64, 66 and 67 remain withdrawn from further consideration as being drawn to a non-elected invention/species. 

Withdrawal of Objections and Rejections:
The rejection of claims 48-50, 52-60 and 65 under 35 U.S.C. 112, second paragraph, as being indefinite is withdrawn in view of applicant’s amendment.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 8/12/2021 is acknowledged and has been considered.  A signed copy is attached hereto.  

Specification 
The specification remains objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o), for the reasons of record set forth in the last Office Action mailed on 5/13/2021, at pages 2-3. 
Applicants argument filed on 12 August 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 6 of the response, the applicant points out SEQ ID Nos. 50 and 52 in the application, and argues that SEQ ID No: 50 is a 20 amino acid linker with 18 of the 20 amino acids (~90%) either Ser or Gly. Similarly, SEQ ID No: 51 is a 26 amino acid linker with 24 of the 26 amino acids (~90%) either Ser or Gly.
This argument is not persuasive because the specification merely discloses two linkers (SEQ ID NO:50 and 52); and while 90% or 92% amino acids of SEQ ID NO:50 or 52 are Ser and Gly, they do not represent the entire range (90-100%) encompassed by the claims.  The specification as originally filed does not disclose such a particular % range as an inventive concept, and such does not flow naturally from the specification.  Applicants cannot cobble together limitations from disparate parts of the specification to create a “genus” for which there is no support in the specification as originally filed.  

Claims
Applicant is advised that should claim 49 be found allowable, claim 56 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 48-50, 53 and 55-57 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of U.S. Patent No. 10,358,477. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons of record set forth in the last Office Action mailed on 5/13/2021, at pages 3-4. 
At page 6 of the response, the applicant indicates that applicant will electronically file a terminal disclaimer when claims are allowable.  Until then the rejection is maintained.  

Rejections Over Prior Art:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

Claims 48-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lefrancois et al. (US 2006/0263857 A1, 11/23/2006, claiming priority to U.S. Provisional Application 60/681,663, filed on 5/17/05; provided by applicants), or its patent US 8,124,084 (2/28/12), and in view of Mc Kearn et al. (US 6,967,092, 11/22/2005), for the reasons of record set forth in the last Office Action mailed on 5/13/2021, at pages 5-7. 
Applicants argument filed on 12 August 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 7-8 of the response, the applicant argues that the Lefrancois publication is not proper art as it was published after the filing of the present application's priority document of 10/20/2005; and the portions relied upon in the Lefrancois publication by the Office Action (paragraph [0122] and Figures 9 and 10) are not found in the Lefrancois priority document, which also does not disclose the claimed fusion protein in the order claimed, much less the specific structure of each component as claimed (the cited sushi domain + hinge in the N-terminal position of the fusion protein), nor does it disclose the claimed flexible linkers, accordingly, Lefrancois publication is not a reference available to be cited against the present invention; and that the specific fusion protein mentioned in the Lefrancois priority document is the fusion of IL-15Ra-Fc; and only the entire ECD of IL-15Ra is disclosed, therefore, one of skill in the art would have no reason to consider modifying Lefrancois in the first instance, much less to fuse a shortened version of IL-15Ra to IL-15 having an expected shorter in vivo half-life due to the smaller size of the molecule. 
This argument is not persuasive for the following reasons: first, while Figures 9 and 10 (for illustration) are not found in the Lefrancois priority document (60/681,663), the concept of IL-15 and IL-15Ra fusion protein including a linker is clearly disclosed in ‘663 priority document, as the following: “[O]ne aspect of this embodiment includes, for example, a single chain polypeptide molecule produced from a genetic construct containing the lymphokine gene, for example, IL-2, IL-15, portions or combinations thereof, fused to the lymphokine receptor gene, for example, IL-2Ra, IL-15Ra, portions or combinations thereof. In certain aspects of this embodiment the genetic construct can further include nucleic acid sequences that encode a linking polypeptide sequence” (the paragraph bridging pages 24 and 25).  Therefore, the Lefrancois publication is proper art.  Additionally, while sushi domain is not mentioned in ‘663 priority document, it teaches that  the term “lymphokine receptor,” “IL-15Ra,” or “IL-2Ra” is used to refer collectively to all forms of the corresponding polynucleotide or polypeptide sequences including, for example the full length sequence, segments, domains or discrete portions, substitutions, insertion and deletion mutants, chimeras with the same or other lymphokine receptors, and any combinations thereof (the paragraph bridging pages 21 and 22).  Also, claim 48 recites “wherein the IL-15Ra sushi domain comprises the amino acid sequence of SEQ ID NO:30”, indicating that it is not limited to SEQ ID NO:30; thus, Lefrancois’ ECD of IL-15Ra meets the limitation.  Further, with respect to “a flexible peptide linker”, the Lefrancois priority document also teaches that the linkers may be of any length and type suitable and may be used, for example, to reduce steric constraints on polypeptide folding, introduce a protease or nuclease cleavage site, provide a convenient site for chemical modification, conjugation or other functional element (page 10, lines 1-4, for example), wherein “to reduce steric constraints on polypeptide folding” suggests a flexible peptide linker.  Also, flexible peptide linkers are well known in the art, for example, the most commonly used “GS” linkers 
At pages 8-9 of the response, the applicant argues that even if one of skill in the art were to modify Lefrancois, the Lefrancois priority document (p. 24-25) does not teach or suggest to one of skill in the art the claimed invention, as the cited portion of the Lefrancois priority document that the Office Action relies on reports in a broad sense multiple possibilities of lymphokine/lymphokine receptor complex molecules, wherein the lymphokines are IL-2, IL-15 and portions or combinations thereof, and the lymphokine receptor are IL- 2Ra, IL-15Ra or portions or combinations thereof, thus, given the breadth of these choices and the numerous combinations in view of the disclosure, one of skill in the art would not have considered it obvious to try much less with an expectation of success; that to arrive at the claimed inventions, one of skill in the art would have been required to make multiple selections from the breadth of choices to select: (i) the human IL-15; (ii) the human IL-15Ra and a truncated form with the sushi domain and the hinge region; (iii) a linker; and (iv) the order, namely lymphokine receptor portion - linker - lymphokine, based on the teaching of the Lefrancois priority document there is a myriad of possibilities to generate fusion proteins; that in contrast, it is the present specification at FIG 2E, FIG. 3B, FIG. 4C and FIG. 5B that not only shows that the structure of the components is significant, but also the recited order of the components in the fusion protein is equally significant, and RLI markedly prevented apoptosis, and can be efficiently and rapidly internalized; and that Mc Kearn does not overcome Lefrancois' deficiencies, as Mc Kearn does not disclose the claimed fusion protein in the order recited, much less the specific structure/function of the sushi domain in the claimed sequence and the importance of the claimed fusion protein within the alpha/beta/gamma receptor complex, and does not teach how to select the claimed linker sequence or linker length or linker positioning in the claimed fusion protein with an expectation of success, and it is not obvious when one of skill has to vary the numerous options for linkers to be used with the numerous options for the lymphokines and lymphokine receptors in a fusion protein. 
This argument is not persuasive for the reasons of record and above, and for the following: first, ‘663 priority document expressly teaches: the human IL-15 and the human IL-15Ra (page 9, lines 3-10; and page 22, the last paragraph, for example); and the IL-15/IL-15Ra complex, which greatly enhances IL-15 activity in vivo (page 30, last two paragraphs, for example).  Therefore, “a myriad of possibilities” argued by applicants does not exist in the instant case.  Further, given that only two polypeptides that need to be linked in the fusion protein, the issue of linker positioning does not exist either; and selecting and using a known linker in the art, which is suitable for a particular fusion protein does not constitute a novel inventive concept in the absence of evidence to the contrary.  Furthermore, once again, with respect to the N-terminal position of the IL-15Ra in the fusion protein, given that there are only two choices of arrangement (the N- or C-terminal position), merely verifying that one way is better than the other would constitute a novel inventive concept.  

Claims 48-50, 52-60 and 65 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lefrancois et al. (US 2006/0263857 A1, claiming priority to U.S. Provisional Application 60/681,663, filed on 5/17/05; provided by applicants), or its patent US 8,124,084 (2/28/12), and Mc Kearn et al. (US 6,967,092, 11/22/2005), as applied to claims 48-50 above, and further in view of Wei et al. (J. Immunol., 2001;167: 277-282; provided by applicants), and Grabstein et al. (US 5,574,138, 11/12/1996), for the reasons of record set forth in the last Office Action mailed on 5/13/2021, at pages 7-8. 
Applicants argument filed on 12 August 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 10 of the response, the applicant argues that applicant relies on their discussion of Lefrancois and Mc Kearn above in connection with claims 48 and 58; that like Mc Kearn, Wei also fails to overcome Lefrancois' deficiencies, as Wei has not been shown to disclose a fusion protein much less with the claimed components and in the order recited; that  the Office Action has failed to show any motivation to modify the teaching of the Lefrancois priority document to exchange the full extracellular domain by the specific claimed, truncated fragment given the intention of Lefrancois to increase in vivo half-life; and that Grabstein also fails to overcome Lefrancois' deficiencies, as Grabstein does not disclose the claimed fusion protein. 
This argument is not persuasive for the reasons of record and above.

Conclusion:
No claim is allowed.


Advisory Information:	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
11/16/21